DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
	This Office Action is in Response to the Amendments and Arguments filed 3 December 2020.  As directed by applicant, claims 1, 4, 6, and 9 are amended. Now new claims are cancelled and claim 11 is added.  Thus, claims 1 and 3-11 are pending in the present application.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Examiner’s note: Strikethrough indicates that the limitation is not taught by the reference.]

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) 
Regarding claim 1, Berman discloses manufacturing machine capable of subtractive manufacturing and additive manufacturing (Abstract, adding/subtracting material) for a workpiece, the manufacturing machine comprising: a workpiece holder (14 - ¶0079, table for mounting workpiece) disposed in a machining area and configured to hold a workpiece (Fig. 1B); a tool holder (for elements 200 and 300, hotwire and milling end effectors) disposed in the machining area and configured to hold a tool to be used for subtractive manufacturing for the workpiece;  an additive manufacturing head (400 and 520, polymer spray head and concrete spray nozzle)) configured to discharge a material during additive manufacturing for the workpiece; (figs. 1A & 5A, robot with polymer spray, for instance), and further wherein the additive manufacturing head (Berman, ¶0091, automatic tool changer) , the additive manufacturing head is configured to be mounted on the robot arm during additive manufacturing for the workpiece (Figs. 5A & 6A and ¶0094, using the additive manufacturing tools) , 
Berman does not disclose in his invention a cover body forming a machining area and an external area of the machining area;  a workpiece gripper configured to grip the workpiece during transportation of the workpiece into and out of the machining area; and a robot arm on which the … the workpiece gripper is mountable  and further wherein the additive manufacturing head and the workpiece gripper are configured to be detachably mounted on the robot arm, the additive manufacturing head is configured to be mounted on the robot arm during additive manufacturing for the workpiece, and the workpiece gripper is configured to be mounted on the robot arm during transportation of the workpiece into and out of the machining area.
However, Oda teaches a cover body forming a machining area and an external area of the machining area (fig. 1, cover 11, meaning that the cover forms and separates the internal machining area from an external area of the machining.  This does not indicate that the whole area requires a cover and that there is a further division within the whole covered area between a working area and an area external to the working area) such a gripper (element 23, hand of the robot for gripping a workpiece or tool)) that configured to grip the workpiece during transportation of the workpiece into and out of the machining area (¶0022, The hand of the robot grips a workpiece or tool and enters or exits from the inside of the working machine) and a robot arm on which the … the workpiece gripper is mountable (element 20) …  and the workpiece gripper is configured to be mounted on the robot arm during transportation of the workpiece into and out of the machining area (Oda, 0022).The advantage, of course, to having the work piece being also manipulated by a robot arms being able to handle the workpiece hands free and be able to deal with multiple workpieces in sequence without human interference and there is an advantage of speed and cost to such machines, who can behave tirelessly (Youngwerth, ¶0011). 
While it is noted that while Oda is not itself built to have to an “additive manufacturing head” “mounted on the robot arm”, Oda is built to “transport” such tools, and to be able to change such tools (Oda, ¶0022, change workpiece or tool).  And the key to this, of course is to have it all work together, having the additive manufacturing head and the workpiece gripper [be] configured to be detachably mounted on the robot arm.  However, in light of the references, and the desire to have easily exchangeable workpieces (Oda) and tools (Berman), it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Berman with Oda, and to have the robot arm also be able to move and transport workpiece in order to have a more versatile and thorough machine work cell, both to machine and move a workpiece out  (see, Youngwerth, abstract, having a rack for orderly processing of workpieces), with no human interferences, and  there will be savings in time and cost because a robot can work 24 hours a day, seven days a week.  
Regarding claim 6, Berman in view of Oda and Youngwerth  teach all the limitations of claim 1, as above, and Berman further teaches, in Figs. 1A, 1B, 5A, 6A, (Berman Figs. 1A, ¶0079).
[AltContent: textbox ([img-media_image1.png])]






Docket No. 507623US




Regarding claim 7, Berman in view of Oda  and Youngwerth  teach all the limitations of claim 1, as above, and further teach a machine wherein the workpiece holder is a headstock configured to rotate the workpiece, or a table on which the workpiece is to be fixed (Berman, element 14, fig. 1B, ¶0079).   

only one of additive manufacturing head and workpiece gripper is selectively mounted on the robot arm at a time.  However, Berman teaches that only one “additive manufacturing head” would be attached at a time  (Berman, only one of heads 200,300,400 could be attached at a time) and based on the above, combination, having the gripper, of Youngwerth or Oda, for instance, which also has gripper, one at a  time, and thus the combination, as laid out in the rejection of claim 1 would obviously have only one tool or gripper at a time.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) and further in view of Schneider (U.S. Patent 4,845,835) and Wortmann (U.S. Patent 4637121).
Regarding claim 3, Berman in view of Oda and Youngwerth teach all the limitations of claim 1 but do not further teach in this combination, a manufacturing machine further comprising a stocker disposed outside the machining area and capable of storing the additive manufacturing head.4  Docket No. 507623USPreliminary AmendmentHowever, Wortmann teachesHow How a stocker (5 & 20) disposed outside the machining area capable of storing the additive manufacturing head.  (Figs. 1 and 2, column 3 lines 18-25, column 4 lines 10 - 21; outside of the work area, the tools are stored in a magazine, in condition waiting to be used; this magazine is capable of storing an additive manufacturing head or another tool).  Schneider teaches such “a stocker disposed outside the machining area and capable of storing the additive manufacturing head (Schneider, magazine-tool changer-unit 2, column 4 line 64 –column 5 line 5).   The advantage of this is to allow a single robot to be able to switch tools with different tools being stored in a magazine or stocker, in order to be able to do several different processes, needing different tools, sequentially in a quick and efficient manner, to limit down time, in order to save money to continually do these processes as robots do not get fatigued and can work incessantly (Wortmann, column 1, lines 34-46).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Berman  in view of Oda and Youngwerth  with Wortmann  and Schneider, to add the stocker/magazine capable of storing the tool of Wortmann or Schneider to the apparatus of Berman  in view of Oda  and Youngwerth  in order to have an apparatus with a robot able to switch tools with different tools being stored in a magazine or stocker, in order to be able to do several different processes, needing different tools, sequentially in a quick and efficient manner, to limit down time, in order to save money to continually do these processes as robots do not get fatigued and can work incessantly

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) and Schneider (U.S. Patent 4,845,835) and Wortmann (U.S. Patent 4,637,121) and further in view of Potocki (U.S. Patent Application Publication 20160263706)
y affect the laser-beam-irradiated region to be defined. 
However, Schneider further teaches a stocker is configured to store a plurality of [tools] (Schneider, a rack 2 and 16 band tools 10 to interchange).  And while the notion of interchanging tools was old and conventional, so is having different lasers for different processing such as in Potocki (¶0032;”automatically change tools, such as their respective end effectors, in order to trim various different parts…a plurality of laser power sources…the laser cutting apparatuses 14 and specifically the laser cutting heads 15 of the robotic lasers at suitable temperatures.) and Berman already teaches the interchangeability of the additive tools (Berman, ¶0078, different tools are selectively attached, to controllably and selectively shape a surface).  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Berman and the secondary references, with Schneider and Potocki, to have the interchangeable lasers, ones that have different parameters, so that “[t]he end effectors controllably and selectively shape a surface of a work piece into (Berman, ¶0078) by the different selective lasers, making sure to have a powder as well as the laser, and that the lasers are available from a stocker, such as in Schneider, so as to make all the choices available and to process them as speedily with no human interference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) in view of Kayani (U.S. Patent Application Publication 2011/ 0301741).
Regarding claim 5, Berman in view of Oda and Youngwerth teach all the limitations of claim 1, as above, and further teach a machine comprising a suction nozzle configured to be connected to a negative-pressure source configured to cause a negative pressure to be generated (Berman, ¶0081, vacuum gripper to remove waste material produced by cutting).  Berman does not teach where the vacuum gripper is located, nor, specifically, the suction nozzle being mountable on the robot arm.  However, in the interest of maneuverability and being able to access the different parts of the workspace and remove the debris, it would have been obvious to one having ordinary skill in the art to mount the nozzle on the robot arm, the arm already being mountable by different tools, in order to be able to better clean up a work-space of debris created by cutting the workpiece, and Berman itself does not specify the location of the vacuum gripper, thus an operator would have leeway to find an optimal place to mount the vacuum gripper.  Kayani teaches that such a nozzle (Kayani, ¶0048, element 104) is conventional in the fabrication of parts, and helps with moving workpieces so as not to have a human operator and to move things efficiently.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Berman and the secondary references, to add the suction nozzle of Kayani (which would necessarily have to be attached to a negative pressure source through the robot arm) in order, for safety and efficiency, move workpiece as needed during the manufacturing process, and Berman already teaches that his invention is capable of and looking to interchange heads to accommodate and make more efficient the process, so it would also have been obvious, through Berman, to be able for the robot to accommodate such a conventional and useful nozzle.


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) and further in view of Schneider (U.S. Patent 4,845,835) and Wortmann (U.S. Patent 4,637,121).
Regarding claim 8, Berman  in view of Oda  and Youngwerth  teach all the limitations of claim 1, as above, and but do not further teach, in this combination, a machine wherein the tool holder is a tool rest on which a tool is to be fixed, or a tool spindle configured to rotate a tool.  However,  an expanded understanding of such a tool holder is not only to have the tools attach on the robot (as in Berman, element 200, 300) but also to have a place to put these tools when not engaged, as claimed.  (Schneider, Figs. 1 & 2, elements 2 and 16, column 4 line 64 – column 5 line 5; the tool magazine with rotatable tool support member).  The advantage of such a tool holder would be to mount the tools when not engaged, and the rotating would give the robot access to the appropriate tool when needed for processing.  Similarly, Wortmann teaches, in Fig. 1, column 3 lines 18-25, and column 4 lines 10 - 21, a tool holder is a tool rest (20 and 5) on which a tool is to be fixed.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Berman in view of Oda and Youngwerth with a further teaching of Schneider and Wortmann, to add a tool holder on which a tool is to fixed and/or a tool holder with a tool rest for rotating the tools, in order to mount/store the tools when not engaged, and the rotating would give the robot access to the appropriate tool when needed for processing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) in view of Kipping (U.S. Patent Application Publication 20090126178).
Regarding claim 10 Berman  in view of Oda  and Youngwerth  teach all the limitations of claim 1, as above, and but do not further teach wherein both of said additive manufacturing head and workpiece gripper are mounted on said robot arm.  However, Oda does indicate that the transferring of either a tool or workpiece by the (Kipping, ¶0036; the arms are fitted with tools and/or holders/grippers for the components).  The advantage here is to have more efficient movement and machining of the parts that is faster, reducing processing time by avoiding switching between the gripper and the machining tools.  It is noted that the “additive manufacturing head” is recognized as one of the machining tools used to process the workpiece, as in Berman, above.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Berman  in view of Oda and Youngwerth with a teaching of Kipping, to have both the workpiece gripper and a machine tool, here an additive manufacturing head, mounted on a robot, in order to be more efficient and have more efficient movement of the workpiece and machining of the parts that is faster, reducing processing time by avoiding switching between the gripper and the machining tools such as unmounting the workpiece gripper from the robot arm and mounting the additive manufacturing head onto the robot arm or vice versa .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent Application Publication 2016/0107396) in view of Oda (U.S. Patent Application Publication 2014/0286734) and Youngwerth (U.S. Patent Application Publication 2014/0319749) in view of Brink (U.S. Patent 6,664,499).


However, Brink  teaches wherein the robot arm (Brink, arm 30, fig. 2) includes a movement mechanism which linearly reciprocates the robot arm between a first position … and a second position (moving along guide in fig. 2) …, the movement mechanism including a linear guide and a base member (Brink, overhead gantry 72) which moves along the linear guide (guide rails 82), the linear guide being disposed above the workpiece (Brink, evident in Figs. 2 and 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Berman reference with the limitation of the overhead guide, in order to make movement easier for maneuvering around the workpiece, getting it into position, not getting in the way of bothering the precision of the robot and also having the robot arm more accessible, to make more accessable access to the workpiece, meaning from different angles, or at a distance in, which might not be available from a robot on the side.    .  
Specifically, for the limitation that the first area being the an area “in the machining area” and the second area being an “external area”.  The Berman reference is silent on the teaching of the first area being the an area “in the machining area” and the second area being an “external area”.  However, the Youngwerth reference, for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Berman with the limitation of the first area being the an area “in the machining area” and the second area being an “external area”, as taught by Youngwerth, in order to hold the workpieces (or tools) not currently in use, to be out of the way of the machining area and to be able to move them into the working area via an overhead guide, as taught by Brink, also being overhead and out of the way and able to get great access to both the machining area and the external area.
In alternative, first area being the an area “in the machining area” and the second area being an “external area” can also be interpreted as an intended use that do not result in a structural difference between the combination of Berman, Oda, Youngwerth and Brink.  See MPEP W 2144.07..  


Response to Arguments
Applicant's arguments filed 3 December 2020 have been fully considered but they are not persuasive. Please see rejection of claim 1 above, and the explanation regarding the new limitation.  Also, a new reference was added that would find the invention as claimed obvious.  See above.  
No other independent arguments were made.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/
Primary Examiner, Art Unit 3715